Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a display panel comprising: a first substrate having a top surface and a side surface, the top surface including a display area and a non-display area outside the display area; a second substrate facing the first substrate; a first insulating structure disposed between the second substrate and the first substrate, wherein the first insulating structure overlaps the non-display area without overlapping the display area; an organic light emitting diode between the first substrate and the second substrate and overlapping the display area; a thin film encapsulation layer on the organic light emitting diode; a signal line having a side surface substantially aligned with the side surface of the first substrate, wherein the signal line is disposed on the first substrate; a second insulating structure overlapping the signal line and disposed between the first substrate and the first insulating structure, wherein the second insulating structure has a side surface substantially aligned with the side surface of the first substrate; and a connection pad being in contact with the side surface of the signal line, wherein the second insulating structure includes an organic layer overlapping the signal line and the non-display area without overlapping the display area.  
The prior art of record does not teach, in combination with the limitations above, the first insulating structure and the second insulating structure are disposed on the thin film encapsulation layer as recited in independent claim 1; the first insulating structure and the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/JAMES A DUDEK/            Primary Examiner, Art Unit 2871